Citation Nr: 0523253	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  02-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran served on active duty for training from June to 
December 1960 and on active duty from April 1962 to September 
1970. He died in November 2000 at the age of 57. The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating action by the RO 
in Seattle, Washington, that denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death. The appellant subsequently moved to Maine 
and her case was thereupon transferred to the RO in Togus, 
Maine.

The case was remanded for further development in December 
2003.  That development having been completed the case is 
before the Board for further appellate consideration at this 
time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

According to his death certificate, the veteran died in 
November 2000 of coronary artery disease due to recurrent 
myocardial infarctions due to lifelong cigarette abuse. The 
appellant contends that the veteran's service connected 
disabilities, including his Wolf-Parkinson-White syndrome, 
contributed to his death.  

In June 2002 the veteran's claims folder was reviewed by a VA 
physician who opined, essentially, that the veteran's Wolf-
Parkinson-White syndrome had nothing to do with the veteran's 
death from coronary artery disease.  In the Board's previous 
remand of this case in December 2003 it was noted that the 
record revealed treatment at two private medical facilities 
in the months prior to the veteran's death and the RO was 
instructed to obtain and review these records.  If these 
newly acquired treatment records contain competent evidence 
that the service connected disabilities caused, or 
contributed to the cause of, the veteran's death; the RO was 
to ask the VA physician who provided the June 2002 opinion to 
review the evidence and, note whether the new evidence 
altered his previous opinion.  

Pursuant to the Board's earlier remand, the RO has obtained 
the private medical records discussed above.  Considerable 
additional private clinical evidence was also received and 
associated with the claims folder after it was transferred to 
the Board. 

Review of the recently received records show that the veteran 
was admitted to a private hospital on October 10, 2000, after 
an episode of cardiac arrest and hypoxic encephalopathy.  The 
records contain a notation to the effect that, in the opinion 
of the admitting physician, the etiology of this episode was 
probably the use of beta blockers (As noted by the VA 
physician in June 2002 beta blockers were prescribed for the 
veteran's service connected Wolf-Parkinson's-White syndrome.)  

The private doctor said that it appeared that the veteran 
developed severe valvular heart disease and that believed 
that the use of such medication would depress left 
ventricular function and reduce cardiac output.  In the 
Board's opinion this constitutes competent evidence that the 
service connected disabilities may have caused, or 
contributed to the cause of, the veteran's death.  On the 
other hand the death certificate does not show valvular heart 
disease as one of the conditions causing, or contributing to 
the cause, of death.

In view of the above, this case is REMANDED for the following 
action:

1.  The claims folder should be submitted 
to the VA physician who provided the June 
2002 opinion in order to review the 
evidence and express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
service-connected disabilities (including 
Wolfe-Parkinson's-White Syndrome) caused 
or materially contributed to cause the 
veteran's death.  The physician should 
note whether it is at least as likely as 
not that valvular heart disease caused or 
contributed to the cause of the veteran's 
death.

If that physician is not available, 
another VA physician should conduct the 
review and provide the needed opinion.  

2.  After ensuring that the needed 
opinions have been obtained, the claim 
should be re adjudicated.  If the benefit 
is denied, the appellant and her 
representative should be provided a 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

